Citation Nr: 1011215	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED), claimed as secondary to the service-connected 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO rating decision.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in July 2009.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran is contending that his ED due to the medication 
prescribed in treating his service-connected PTSD.  Upon 
review, the Board finds that further evidentiary development 
is needed.  

In particular, the record reveals that there are outstanding 
VA and non-VA treatment records that should be obtained.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a Veteran's present claim).  

First, the record shows that the Veteran underwent a VA 
examination in April 2007, where he complained of ED since a 
1999 work-related accident.  The VA examiner noted that 
treatment records relating to the 1999 accident were not 
available.  

The examination report also shows that the VA examiner 
reviewed VA outpatient treatment records from December 2002 
and May 2005.  

Currently, the Board notes, the claims file only contains VA 
treatment records beginning in August 2006.  In other words, 
the pertinent records cited by the VA examiner are not 
currently associated with the claims file.  

In February 2010, the Veteran's representative argued that 
the VA and non-VA treatment records cited by the April 2007 
VA examiner are pertinent and should be obtained by VA.  

Remand is also necessary because the Veteran testified during 
his July 2009 DRO hearing that he sought all treatment for 
his service-connected PTSD through a private (non-VA) 
psychiatrist.  The pertinent treatment records are not 
associated with the file, but are pertinent and should be 
obtained.   

Finally, the Veteran underwent a VA PTSD examination in 
February 2008.  The examination noted that the Veteran 
received Social Security Administration (SSA) disability 
benefits due to a 1999 work-related accident and his PTSD 
symptoms.  

VA must obtain the SSA records if they are relevant to a 
claim.  SSA records are relevant if either (1) there is an 
SSA decision pertaining to a medical condition related to the 
one for which the Veteran is seeking service connection or 
(2) there are specific allegations "giv[ing] rise to a 
reasonable belief" that the SSA records may pertain to the 
claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010).  

As the Veteran is asserting that he has ED secondary to his 
service-connected PTSD, the SSA records may be pertinent to 
the present claim and must be obtained.  

After obtaining all of the pertinent treatment records 
identified in the claims file and any further records 
identified by the Veteran upon remand, he should be scheduled 
for another VA examination to determine whether his ED is 
caused or aggravated by the service-connected PTSD or by 
medication used in treatment thereof.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran a letter advising him 
of the information and evidence necessary 
to substantiate the remanded claim, as 
required by Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  

The letter should also request that he 
provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated him for his claimed 
disabilities, to specifically include his 
private psychiatrist identified in the 
record.  

2.  After the Veteran has signed all 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the 
Veteran not already associated with the 
claims file.  

The RO should also obtain all of the 
Veteran's VA treatment records and, the 
RO should take appropriate steps to 
contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award 
or denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  

All VA and non-VA records obtained must 
be associated with the claims file.  
Further, all attempts to procure any 
identified records must be documented in 
the claims file and, if any records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  

The Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed ED.  

The entire claims file, including a copy 
of this remand, must be made available to 
the examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake 
any indicated studies.  

Based on the results of the examination 
and evidence review, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran has 
erectile dysfunction that was either 
caused or aggravated by his service-
connected PTSD or medication.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  

Specific references to the Veteran's 
claims file, including the in-service and 
post-service medical records, and the 
Veteran's lay assertions should be 
provided.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority, and 
addressing all relevant theories of 
entitlement.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and 
his representative, if any, the requisite 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

